This was an action of detinue for seven slaves, to which the defendant pleaded the general issue and statute of limitations. It was tried at the Special Term of Orange County in December last, when the plaintiff proved that she was entitled to the slaves in controversy under the will of her father; that they were in the possession of the defendant and had been demanded of him before the commencement of the suit. She then produced the records of the County Court of Orange, at November Term, 1845, showing that she had been regularly declared a lunatic, and that one Thomas D. Oldham had been appointed her guardian. The defendant claimed the slaves under a sale made by one Stephen Glass as the guardian of the plaintiff, in November, 1827. He then produced the records of the County Court of Orange, at August Term, 1826, showing that the plaintiff was then declared a lunatic and the said Glass appointed her guardian, and he also produced the records of August Term, 1827, upon which appeared the following order:
"Ordered, that Stephen Glass, guardian, etc., have leave to sell Patience and her three children, the property of Ritta Howard, his ward, for the purpose of paying debts."
He then introduced witnesses to show that Glass, the              (368) guardian, sold the slaves mentioned in the order, at public sale in November, 1827, when one Richard Howard became the purchaser, and afterwards sold them to him; and that he had kept them and their increase ever since, claiming them as his own. The fairness of the sale made by the guardian was attempted to be impeached by the plaintiff, and testimony was introduced for that purpose, but it is unnecessary to state it, as the case was decided upon another ground. The defendant contended that he acquired a good title to the slaves under the sale made by the plaintiff's guardian, Glass, to Richard Howard and his purchase from Howard; but that, if his title had been originally defective, it was made good by so many years of adverse possession. He also objected that the action could not be sustained in the name of the plaintiff alone, without joining her guardian or some person as next friend. *Page 270 
For the plaintiff it was insisted that the action was properly brought in her name, and that, if it were not so, the objection could not be taken upon the trial after a plea in bar; that the defendant had not acquired any title under his purchase: (1) Because the County Court had no power to make an order for the sale of the slaves. (2) That if it had, it was a special authority, which must be strictly pursued, by the court's ascertaining the debts for which the sale was to be made, which it was contended had not been done in this case.
The court charged the jury that the County Court had no power to make the order in question, because it had not pursued the special authority conferred upon it, and that the defendant had, therefore, acquired no title to the slaves under his purchase from the vendee of the guardian; that the statute of limitations had no operation, because the plaintiff was a lunatic during the whole time of the defendants' possession, (369) and that the action could be sustained in the name of the plaintiff alone. Under this charge the plaintiff had a verdict and judgment, and the defendant appealed.
When this case was on trial before me while presiding in the court below, the main objection to the title set up by the defendant, under the sale made by the plaintiff's first guardian, Glass, was that the authority conferred upon the county courts by the acts of 1784 and 1801 (1 Rev. St., ch. 57, secs. 1 and 2) was a special one, which must be strictly pursued, and that the County Court of Orange, in making the order in question, had exceeded the authority with which it was invested; and that, therefore, the order and all the proceedings under it were void. In support of this position the counsel for the plaintiff cited and relied upon Leary v.Fletcher, 23 N.C. 259, in which it was held that the County Court, in proceeding under the act of 1789 (1 Rev. St., ch. 63, sec. 11), authorizing an order to issue to a guardian, empowering him to sell the property of his ward for payment of the debts of the ward, must first ascertain that there are debts due by the ward which render the sale of the property expedient; and that the court must also select the part of parts of his property which can be disposed of with least injury to the ward, and that, therefore, an order in the following words: "Ordered, that A. W., the guardian, have leave to sell as much of the lands of S. M., deceased, as will satisfy the debts against said deceased's estate," is unauthorized *Page 271 
and void, and a purchaser of the land under a sale made by the guardian in pursuance of such order acquires no title. The difference between the general power of the county courts, acting quoad hoc as courts of chancery, by virtue of the    (370) authority conferred upon them by the General Assembly, in ordering the sale of the real estates of wards by their guardians, and their power in ordering the sale of personal property, was not distinctly presented to the court in the reply of the defendant's counsel, nor was the case, Harris v. Richardson, 15 N.C. 279, brought to its notice. Upon seeing the latter case, and considering the principles upon which it was decided. I am satisfied that I erred in my charge to the jury upon the question now under consideration.
The facts of that case were that certain slaves had been sold by the guardian of the plaintiff, Susan Harris, under an order of the County Court, made upon his petition, which set forth that his ward had no other property than the said slaves, and that they were all expensive to her. The defendant claimed under a sale made by the guardian, and the plaintiff obtained a verdict and judgment in the court below. But this Court reversed the judgment and granted a new trial, holding that a guardian appointed by the Court of Chancery might, by order of the court, rightfully sell the personal property of his ward; and that the act of 1762, 1 Rev. St., ch. 54, confers the same power on the county courts, so that a guardian appointed by the latter might, under a similar order, also sell the personal estate of his ward. The act of 1801, above referred to, gives to the county courts the power to appoint guardians of lunatics and idiots, and invests the guardians so appointed with "the same powers to all intents, constructions and purposes" as have been conferred upon guardians of orphans, appointed by the county courts, by virtue of the act of 1762. It follows from this that Harris v. Richardson, supra, is a direct authority in favor of the order and sale, under which the defendant claims; and we hold that if the sale was made fairly and in good faith by his vendor, he acquired by it a good title to the slaves now sued for. We think it proper, however, to repeat the                 (371) remarks made by the Court in the case just referred to, that "such sales are so unusual, the occasions which would justify them are so rare, the dangers of imposition on the court by misrepresentations of the guardian and of corrupt combinations between him and the ostensible purchasers so obvious, that the vigilance of courts and jurors should be extended in detecting any fraud which may infect the proceeding."
PER CURIAM.     Judgment reversed, and a venire de novo. *Page 272